FILED ~.
                                            COURT OF APPEALS
                                            HOUSTON. TEXAS

                                            AUG 10 2015
                                         CHRISTOPHER A. PRINE
                                                CLERK



                                        fAITLMJEE)




  *± ,. ft,        n,n       Damioft) AItalic
5fwwn/ih Robins W                , ,n           - -



Il\t ikl\                |DisTW^r NO, 7§5^3/;


                         I




              AND DowOI/flMJIi^^rtiO^fl-r/
                         4,
fouAKUNl* hill W®^M?


\m tmi am h» M>»™*> »

                 1

This iwwkit h(ftlkk,Hiuf.r hus'Jur'Mm
R/tW WtuitdtA ottoptiiik flgrt*
And. htm*i&  3SlMifojCtX of
\\L"i€M Civil fmCPJu^dndMmMilsfodt
TerAs 1/^mo/os;AM, /nod£,Thtl&fi$kki£i]l£i&

                   £>
        Slm^ai? tilliivo ilk fn ffotmtinjs,
Affc Pimaj hwm Bipm totted a^lmai
#**in 'tis lullfjMtii ol opntktosLb two.
ottu&find A^im^r Outs dudgmtiA n\hu
         iMwow dPi)mh<>ft

 Si U&L MM' lhal ihi m>fd/




                       •£
ClBklhmh^ /). ftirg foui\Un\h hfii of




                        fitfhmi nt W7

               0W6L


56^ ^n£#) Jo U Mm PmW-flppdknk
m^rnoto^ y^wJoum alleujhim HkmcmonK.
 C\m^kM                  ^ih^
,. &)} fan niASnl"K 3^    ftoS kPton /ft iTSf?


  \nW0 Mdidm\Uhfh\YhMy




  KVm*h«L kndL %*> all teheMe